Appeal from a judgment of the Supreme Court, entered September 17, 1975 in Broome County, upon a verdict rendered at a Trial Term in favor of plaintiff. This is an appeal by defendant from a jury verdict in favor of plaintiff in the sum of $40,000, for alleged personal injuries. It is defendant’s contention that the verdict is excessive and that the court erred in refusing to charge section 1252 of the Vehicle and Traffic Law. From an examination of the record in its entirety we are of the view that the court properly determined that section 1252 had no application to the instant factual situation. It was, therefore, not error to refuse to charge it. As to the damages, the record reveals that plaintiff, aged 24, sustained a comminuted fracture of the left tibia, an avulsion fracture of the medial condyle of the left knee, and a fracture of the right knee; that both legs were in full leg casts for several weeks; that there was some loss of function of the legs and a loss of muscle strength, both conditions being permanent; that he experienced considerable pain and the special damages approximated $3,500. Defendant offered no medical proof. Since we are unable to conclude that the determination of the trial court denying defendant’s motion to set the verdict aside as excessive was unreasonably grounded, it must be affirmed (Hussey v Oneida Motor Frgt., 30 AD2d 741). Judgment affirmed, with costs. Koreman, P. J., Sweeney, Main, Larkin and Herlihy, JJ., concur.